     Case 2:16-cv-02838-JAM-JDP Document 53 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES JOSHUA JARRARD,                             No. 2:16-CV-2838-JAM-JDP-P
12                       Plaintiff,
13           v.                                         ORDER
14    ZACHARY SANDOVAL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. This case is assigned to United States Magistrate Jeremy D. Peterson, who

19   referred the case to the undersigned United States Magistrate Judge for the purposes of a

20   settlement conference. The case settled at the conference on June 6, 2019. See ECF No. 42. The

21   Court, on October 26, 2020, subsequently ordered the parties to file dispositional documents

22   within 30 days. See ECF No. 48.

23                  As of February 23, 2021, dispositional documents had not been filed and the Court

24   directed Defendants’ to show cause at a hearing set for March 31, 2021, at 10:00 a.m., before the

25   undersigned in Redding, California. See ECF No. 49. On the Court’s own motion, the order to

26   show cause hearing is continued to April 28, 2021, at 10:00 a.m., before the undersigned in

27   ///

28   ///
                                                        1
     Case 2:16-cv-02838-JAM-JDP Document 53 Filed 03/25/21 Page 2 of 2


 1   Redding, California. If dispositional documents are filed prior to that date, the order to show

 2   cause will be discharged and the hearing will be vacated.

 3                  IT IS SO ORDERED.

 4   Dated: March 25, 2021
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
